Title: From George Washington to Daniel of St. Thomas Jenifer and William Fitzhugh, 10 April 1779
From: Washington, George
To: Jenifer, Daniel of St. Thomas,Fitzhugh, William



Gentlemen.
Head Quarters Middlebrook 10th April 1779.

I have been duly honored with your letter of the 26th Ultimo and its inclosures.
The length of time in which the rank has been fluctuating, and undecided, by producing in some measure, a number of claims; gives apprehension of complaint, from whatever mode may be now adopted, for determining the several disputes.
However, to afford the utmost latitude for their consideration—I have ordered a board of general officers to sit; to hear and report on respective claims; precedencies; and the rank of the whole line, which I hope will enable me to complete a final arrangement, as much as possible to the general satisfaction.
The officers cannot but be pleased in the provision which you have made them; not only for the prospect of ease which it promises; but that honorable distinction of past service, when they shall resume the happy character of citizen. I am Gentlemen with the greatest regard your most obedient and hble servt
Go: Washington
